Citation Nr: 1032696	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-17 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a kidney disorder, claimed 
as right renal and ureteral stones, status post extraction, to 
include as secondary to the service-connected scar, residual of a 
surgical repair of the liver.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the RO.  

The Board remanded the case to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) in May 2009.  

The purpose of the remand was to obtain outstanding Social 
Security Administration (SSA) records, supply the Veteran with 
corrective Veterans Claims Assistance Act (VCAA) notice, and to 
schedule the Veteran for a VA examination.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The Veteran did not manifest complaints or findings of a 
kidney disorder in service or for many years thereafter.  

3.  The currently demonstrated kidney disorder, identified as 
right renal and ureteral stones, status post extraction is not 
shown to be due to an injury or other incident of the Veteran's 
active service; nor is any shown to have been caused or 
aggravated by the service-connected residuals of a surgical 
repair of the liver.  


CONCLUSION OF LAW

The Veteran does not have a kidney disability due to disease or 
injury that was incurred in or aggravated by active service; nor 
is any shown to be proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA (2000)

VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, in letters dated in December 2002, May 2004, July 
2004, April 2007, and November 2009, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  

Additionally, the April 2007 notice letter informed the Veteran 
as to disability ratings and effective dates.  As noted, the 
claim was last adjudicated via an SSOC in May 2010.  

The Board acknowledges that there was a deficiency with the April 
2007 notice letter with respect to the timing requirements under 
Dingess because they were provided after the initial rating 
action.  Mayfield v. Nicholson.  

The timing deficiency was remedied by the fact that the Veteran's 
claim was readjudicated by the RO in the May 2010 SSOC after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records, SSA records, 
and VA examination reports.  

The Board notes that an attempt was made to obtain VA treatment 
records, dated from January 1982 to December 1986 from the VA 
Winston-Salem Outpatient Clinic.  Unfortunately, as per a 
November 2009 VA Memorandum, those treatment records were deemed 
unavailable for review as they could not be located.  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit alternative 
forms of evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources."  
Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The Veteran was informed of the inability to locate the 
outstanding VA treatment records and advised of his right to 
submit alternative forms of evidence to support his claim in a 
November 2009 letter from the RO.  Hence, the Board is satisfied 
that all reasonable efforts to develop the record have been made 
with respect to the claim.  

Also of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  

Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any increase 
in severity due to the natural progress of the disease from the 
current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that there is a relationship between the 
service-connected shrapnel wound residuals and his current kidney 
disorder.  Specifically, the kidney disorder is related to 
surgery performed in October 1969 while in service.  

By way of procedural background, the RO initially denied service 
connection for renal calculus claimed as secondary to a repair of 
a liver injury in a November 1982 RO rating decision.   An 
October 1983 Board decision denied his appeal as to the service 
connection for right renal and ureteral calculi.  

In November 2002 the Veteran applied to reopen the claim and was 
denied in an April 2003 RO rating decision.  

In May 2004, the Veteran's petition to reopen his claim was 
denied in a November 2004 RO rating decision.  More recently, the 
Veteran's request to reopen his claim was granted via a May 2009 
decision of the Board.  

As will be discussed, the evidence of record does not support a 
grant of service connection for a kidney disorder, claimed as 
right renal and ureteral stones, status post extraction, 
including as secondary to the service-connected scar, residual of 
a surgical repair of the liver.  

The service treatment records are entirely negative for 
complaints or findings of a kidney disorder.  

A private hospitalization report, dated in September 1982, shows 
complaints of pain in the side and findings of right ureteral 
calculus disease.  The physician noted that urine specimen showed 
numerous pus cells and 2 plus protein, and blood panel-21 showed 
a slight elevation of glucose.  The Veteran was diagnosed with 
right ureteral calculus disease and was treated with bed rest, 
fluids, and analgesics.  

An accompanying private radiology report reflects findings of 
multiple right renal stones, and right lower uretheral stone with 
partially obstructing hydronephrosis and hydroureter.  Later that 
same month, the Veteran's kidney stones were extracted.  

A November 1982 VA X-ray report of the abdomen, including two IV 
urograms, revealed that a roughly marginated triangular metallic 
density about 6 by 14 mm in size projected over the right upper 
quadrant, but the radiologist noted that the location of the 
foreign body in relation to the lower margin of the liver or of 
the right kidney could not be determined since there was not a 
lateral view of the abdomen.  

Further, the radiologist observed three small metallic densities 
1 to 2 mm in size projected over the right upper quadrant 
laterally over the liver area in the anterior-posterior views, 
and numerous opaque interrupted sutures present in the right 
abdomen.  

In June 1989 the Veteran was treated at a private medical 
facility for a right ureteral stone with high grade partial 
obstruction.  The physician noted a history of stones in the past 
in 1985, for which he also underwent an operation.  

A November 1989 intravenous pyelogram (IVP) report indicated 
findings of small calceal stones overlying the lower pole of the 
right kidney but otherwise normal with no obstructing right 
ureteral calculus identified.  

A May 1990 private treatment record reflects that the Veteran was 
admitted to the hospital to treat a right ureteral calculus and 
was diagnosed with obstructing right mid-lower calculus at the 
level of S-1 to S-2 with contrast on the renal scan being held 
through one hour delayed film, multiple right lower pole calceal 
and middle calceal renal calculi, and multiple previous problems 
with renal and ureteral calculi on the right side with a previous 
right pyelolithotomy being done in 1985.  

A July 1990 IVP report reveal findings of multiple calceal stones 
overlying the lower pole of the right kidney, otherwise normal 
IVP, with no evidence of ureteral obstruction noted at the time.  

A June 1997 private treatment record reveals a history of 
abdominal pain.  The physician noted that a single kidney 
ultrasound biopsy demonstrated multiple overlying surgical clips, 
a dense area of calcification overlying the region of the right 
renal bed, calcification in the pelvis suggestive of phleboliths, 
and a large amount of stool noted in the colon but no evidence of 
obstruction or perforation.  

In May 1998 the Veteran underwent an oral cholecystogram which 
showed an opacified gallbladder, no stones visible, and 
postoperative changes within the abdomen and metal fragment from 
a previous gunshot injury.  The Veteran was diagnosed with 
negative findings.  A July 1998 private treatment record notes 
that the Veteran had been a fairly heavy alcohol drinker, 
drinking 3 to 4 beers a night.  

In conjunction with the current appeal, the Veteran underwent a 
VA genitourinary examination in October 2002.  He reported 
urinating very frequently during the day, and having during a 
three-and-a-half hour drive for the appointment to stop twice to 
go to the bathroom.  He noted having to urinate every two to 
three hours during the day and every two hours at night, and 
indicated that he sometimes has trouble getting the stream 
started.  The Veteran endorsed symptoms of a tender scrotum and 
impotency.  

On examination, the examiner observed that the external genitalia 
revealed diffuse mild inflammation of the scrotum which appeared 
to be due to local problems, speculating that perhaps the 
inflammation was due to the detergents the Veteran was using.  
The examiner noted that the scrotal contents were within normal 
limits, and a digital rectal examination showed a smooth, 
nontender prostate.  The Veteran was diagnosed with a history of 
urinary frequency, nocturia, and difficulty starting urinary 
stream at time that was consistent with prostatism.  Notably, no 
nexus opinion was provided with respect to the Veteran's claimed 
kidney disorder.  

The Veteran underwent a second VA genitourinary examination in 
March 2003.  He complained of prostate problems, including a 
history of prostate infection.  He also provided a history of 
kidney stones and a right nephrolithotomy performed in 1982, when 
he was found to have ureteral obstruction due to a postsurgical 
clip performed when he was being treated for a grenade shrapnel 
wound in 1969 while in Vietnam.  The Veteran noted that the 
doctor said that he was able to repair the ureter and that his 
kidney was okay, except he knew he had stones there.  

On examination, the examiner observed normal genitalia except for 
marked tenderness in the right testis, and digital rectal exam 
revealed normal anal sphincter, and small, not particularly 
tender prostate.  The Veteran was diagnosed with urinary tract 
outlet obstruction, and with history of prostatitis without 
evidence of prostatitis at the time.  Once again, no nexus 
opinion was provided with respect to the Veteran's claimed kidney 
disorder.  

A January 2005 VA surgical consult note reveals findings of 
multiple renal stones on noncontrast CT with a history of trauma 
from a grenade in 1968 in Vietnam and surgery to relieve ureteral 
obstruction caused by "clips" from surgery in 1968.  

On examination, the physician noted transaxial CT of the abdomen 
and pelvis demonstrated multiple, at least 8 large, calcified 
stones in the lower pole calices of the right kidney, some 
thinning of the right renal panchyma due to atrophy, and small 
calcified granuloma in the liver and spleen.  The Veteran was 
diagnosed with multiple renal stones of the right lower pole.  

In June 2005, the Veteran underwent another VA genitourinary 
examination and reported a history of kidney stones on the right 
side.  He was diagnosed with right nephrolithiasis.  Once again, 
no nexus opinion was provided with respect to the Veteran's 
claimed kidney disorder.  

Notably, the VA treatment records, dated from 2005 to 2007, 
reflect ongoing treatment for various kidney problems, to include 
nephrolithiasis.  

Most recently, the Veteran was afforded a VA examination in 
December 2009.  Here, the examiner noted that the date of onset 
for his nephrolithiasis was in 1982, and that the Veteran was a 
poor historian who provided an inconsistent, inaccurate, and 
confused medical history that was not easily interpretable.  

The examiner noted that the Veteran firmly believed that the scar 
tissue related to shrapnel had damaged his right kidney and 
ureter and caused his nephrolithiasis.  

The examiner noted that records documented right intrarenal 
stones, and multiple procedures for stone removal in the 1980's 
and early 1990's, as well as treatment for ureteral stenosis and 
obstruction secondary to nephrolithiasis.  

The examiner indicated that no records actually documented any 
injury of the right kidney or ureter by shrapnel, or surgery for 
shrapnel, to include the 1982 operative report.  

The examiner noted that there was nothing in the operative report 
to suggest that the Veteran's shrapnel injury caused or 
aggravated the formation of kidney stones and the ureter was not 
reported to be injured in any manner by shrapnel.  

Further, the only pathologic findings were those of impacted 
kidney stone in the ureter, and a local reaction in the ureter 
and surrounding tissues to the impacted stone.  The examiner 
specifically noted that the Veteran's service treatment records 
were negative for any nephrolithiasis in service or any renal 
injury in service.  

The examination results revealed multiple renal calculi.  
Specifically, the examiner observed more than 8 calculi in the 
inferior pole of the right kidney, ranging in size from 2 mm to 
11 mm in diameter, with focal cortical thinning in the inferior 
pole of the right kidney that suggests residual from prior 
infarct or infection.  

The examiner observed the right and left renal collecting systems 
were normal in caliber and noted no calculi in the left kidney, 
ureters or urinary bladder.  The examiner indicated that there 
was a tubular extension from the superior aspect of the bladder 
that might represent an urachal remnant.  The Veteran was 
diagnosed with right sided nephrolithiasis, unrelated to service.  

The examiner provided an opinion regarding the nature and 
etiology of the Veteran's kidney disorder.  Significantly, he 
opined that right sided nephroliathisis was not caused by or a 
result of service.  

The examiner concluded that the medical record unambiguously 
documented that no right kidney or ureteral injury was sustained 
from shrapnel, or surgery related to the Veteran's shrapnel 
injury and noted that the operative report from 1982, at the time 
of the first stone removal, noting that the only pathology 
identified at the time was that caused by the impacted ureteral 
stone itself.  

The examiner noted that no diagnosis of nephrolithiasis was made 
while in service, and there was absolutely no basis in medical 
fact to assert that the Veteran's service injury or its treatment 
caused or aggravated the Veteran's subsequent nephrolithiasis.  

The Board finds that the December 2009 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Moreover, the Veteran failed to offer any medical evidence in 
support of his assertions that he is suffering from a kidney 
disorder due to the service-connected scar disability, to an 
illness or injury that arose during service, or to the service-
connected scar, residual of a surgical repair of the liver.  The 
Board notes that when the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Indeed, the record remains negative for any competent medical 
evidence of a nexus between the Veteran's service and any current 
a kidney disorder, or between the disorder and the service-
connected scar, residual of a surgical repair of the liver.  

The question of medical diagnoses or causation can only be made 
by individuals possessing specialized training and knowledge.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Further, there is no evidence of 
record to support the claim.  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  

Although the Veteran is competent to report that he experiences a 
kidney disorder, he lacks the requisite medical expertise to 
offer an opinion referable to a medical diagnosis or causation.  

The Board finds the VA opinion persuasive on the question of 
medical relationship as it is based upon both a current 
examination of the Veteran and a review of the documented medical 
history and findings and supported by a rationale that discusses 
both.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  

In addition, the Board finds that service connection is not 
warranted on either a direct or secondary basis.  The kidney 
disorder, claimed as right renal and ureteral stones, status post 
extraction was initially manifested many years following service 
discharge.  

The passage of many years between discharge from active service 
and the medical documentation of a claimed disability are factors 
that weigh against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a kidney 
disorder, claimed as right renal and ureteral stones, status post 
extraction, to include as secondary to the service-connected 
scar, residual of a surgical repair of the liver.  See Gilbert, 1 
Vet. App. at 55. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for a kidney disorder, claimed as right renal 
and ureteral stones, status post extraction, to include as 
secondary to the service-connected residuals of a surgical repair 
of the liver, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


